Citation Nr: 1108682	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

It appears that the appellant had active duty from May 1997 to September 1997 and again from April 1998 to August 1998.  It also appears that she served in the Army Reserves from approximately 1977 through 2002, with numerous periods of ACDUTRA (active duty for training).  However, these dates have not been verified.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied in a July 2005 rating decision.  Thereafter, the appellant failed to perfect an appeal with regard to this decision.    

2.  Evidence received since the July 2005 rating decision regarding the appellant's claim for service connection for a low back disorder is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The rating decision of July 2005 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the July 2005 rating decision to reopen a claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that her low back disorder is related to her military service.  Specifically, she contends that she first injured her back and/or aggravated a pre-existing back disorder during active duty for training (ACDUTRA) during a drill weekend in April 2002.  

Analysis

The appellant submitted an original claim for service connection for a low back disorder in April 2004.  The RO denied this claim in a July 2005 rating decision, finding that there was no evidence that the appellant's pre-existing back disorder was aggravated by the April 2002 injury to her back.  The appellant failed to perfect an appeal with regard to this decision.  Therefore, the RO's decision of July 2005 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In October 2007, the appellant filed a new claim for service connection for a low back disorder.  In the April 2008 rating action on appeal, the RO found that the appellant had failed to submit new and material evidence to reopen the previously denied claim.    

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. §  5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 2005 rating decision included the appellant's service treatment records, an April 2002 incident report and accompanying medical records showing that the appellant strained her low back muscle after carrying a desk during an Army Reserves drill weekend and the report of a June 2005 VA examination.  

Since the July 2005 rating decision, the appellant has submitted several documents.  A private magnetic resonance imaging (MRI) scan dated in September 2007 shows an impression of facet arthropathy, especially at L4-5 and L5-S1 as well as degenerative disc narrowing with mild protrusion and an annular tear, L4-5.  

In a January 2008 statement, Dr. L.V.I. wrote that he had been treating the appellant since 2007 for low back pain caused by herniated disc and opined that the appellant's herniated disc was related to military service.  In a January 2008 statement, Dr. V.S. wrote that he had also been treating the appellant since 2007 for low back pain caused by herniated disc and opined that the appellant's herniated disc was related to military service.  In a November 2007 statement, Dr. A.L. wrote that the he was currently treating the appellant for her disc herniations and low back pain.  

In a January 2008 statement, the appellant's mother wrote that the appellant had always suffered with a small amount of back pain but that her back pain got progressively worse after the April 2002 drill weekend incident.  Finally, in an August 2009 the appellant's ex-husband wrote that both he and the appellant were involved in a motor vehicle accident in 1976 but that the appellant did not have any injuries as a result of this accident.  

The Board finds that evidence received since the July 2005 rating decision is new and material.  Service connection had initially been denied for a low back disorder because there was no evidence that the appellant's pre-existing back disorder was aggravated by military service.  Since the July 2005 rating decision the appellant has submitted a statements from her mother noting that the appellant's back pain worsened after the April 2002 drill weekend incident.  New evidence also includes statements from two private physicians, Drs. L.V.I. and V.S. that her current back disorder is related to her military service.  The recently submitted evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim.  Assuming the credibility of this evidence, see Justus, supra, the additional evidence is sufficiently significant that it must be considered in order to fairly decide the merits of the claims.  38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

Notice and Assistance

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder; to this extent only the appeal is granted.


REMAND

Initially, the Board notes that it appears that the appellant had active duty from May 1997 to September 1997 and again from April 1998 to August 1998.  It also appears that she served in the Army Reserves from approximately 1977 through 2002, with numerous periods of ACDUTRA.  However, it also appears that these dates have not been verified.  On remand, the RO should attempt to verify the appellant's service dates.  

The appellant's current claim is based on her assertion that she either injured or aggravated her back during the April 2002 incident while on a drill weekend.  

The Veteran may be awarded service connection by showing that she currently has a disability resulting from a disease or an injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).

To the extent the appellant is alleging that the claimed back condition is either a result of injury or aggravated during her time in the Reserves, the Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (e.g., her periods of active duty in 1997 and 1998) does not obviate the need to establish that she is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

In order for the appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during her inactive service, the record must establish that she was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

The appellant in this case is a "Veteran" based on her active duty service from May to September 1997 and April to August 1998.  Therefore, she is entitled to "Veteran" status and the full benefit of VA resources for any compensation claim based on that period of service.  But to the extent her claim, instead, is predicated on her Reserves' service while on either ACDUTRA or INACDUTRA, she must establish that she also qualifies as a "Veteran" for those periods of service before any compensation may be awarded.

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, this provision only to periods of active duty, not ACDUTRA or INACDUTRA.  See Paulson, 7 Vet. App. at 466 (1995).  As such, an opinion regarding aggravation of a preexisting injury is not required. 

Also, the appellant submitted three separate VA Forms 21-4142 in June 2008 authorizing VA to obtain private treatment records from Drs. L.V.I, V.S., and A.L. (Eller Chiropractic Clinic) beginning March 2007 on behalf of the appellant.  A review of the claims file reveals statements from each of these doctors dated in November 2007 and January 2008 but there are no treatment records for these doctors of record and it appears that VA never made any attempt to obtain them.  Efforts to obtain those records must be made.  38 C.F.R. § 3.159.  

Finally, the appellant's service treatment records include an August 1995 (prior to the appellant's first period of active service beginning in May 1997) private treatment report from Dr. M.D noting that the appellant was being treated for back pain following a fall.  At that time, Dr. M.D. found a compression between the lower medial border of the posterior superior iliac spine and the sacrum, which was causing pain in the lumbo-sacral region, sciatica paralysis, and pain in the lower extremities.  In an undated treatment record it is noted that the appellant was treated for low back pain at the Army Health Clinic and diagnosed with lumbosacral strain.  At that time, the appellant stated that she hurt her back as a result of a motor vehicle accident in 1976.  Also, during an October 1996 Report of Medical History, the appellant reported a history of "recurrent back pain."   

An April 2002 incident report and accompanying medical records show that the appellant strained her low back muscle after carrying a desk during an Army Reserves drill weekend.  A June 2005 VA examination shows a diagnosis of L4-5 disc extrusion and L5-S1 mild disc protrusion.

As the medical evidence summarized above reflects a low back disorder before service, during service, and after service, an examination is necessary.  38 C.F.R. § 3.159(c)(4).  On remand, a VA examiner should whether or not the appellant's low back disorder is related to her military service, to include on the basis of aggravation of a pre-existing back disorder during an April 2002 Reserve drill weekend.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the appellant's periods of service, to include periods of ACDUTRA and INACDUTRA from 1977 through 2002.  

2.  Notify the appellant of the necessity of obtaining treatment records from Drs. L.V.I, V.S., and A.L. (Eller Chiropractic Clinic) beginning March 2007 and inform the appellant that she may submit these records herself or authorize VA to obtain them on her behalf.  The RO must also include Release and Authorization forms so that the RO has the authority to obtain these records.

Once the RO receives the signed Release and Authorization forms from the appellant, attempt to obtain copies of treatment records from Drs. L.V.I, V.S., and A.L. (Eller Chiropractic Clinic) .  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

3.  Schedule the appellant for a VA spine examination.  The claims file must be made available to the examiner for review.  
The RO should specifically note the appellant's periods and types of duty for the examiner. 

Following the examination and review of the record, the examiner should address the following: 

Is it at least as likely as not (i.e., 50 percent or greater probability) any currently diagnosed low back disorder (1) initially manifested during the appellant's active duty military service from May to September 1997 and April to August 1998 or (2) alternatively manifested during her subsequent service on in the reserves at various times from 1977 through 2002.  [Note: since the claimed condition is an injury, the examiner must consider any period of ACDUTRA and INACDUTRA.] 

The examiner should specifically state whether any currently diagnosed low back disorder is related to any of the confirmed periods of service, active duty, ACDUTRA, or INACDUTRA, including any complaints, diagnoses or treatment the appellant had or received during these periods of service.  

In this regard, the examiner's attention is specifically directed to the August 1995 pre-service private treatment record showing a compression between the lower medial border of the posterior superior iliac spine and the sacrum, an undated Army Health Clinic record showing a diagnosis lumbosacral strain with a history of prior injury to the back as a result of a motor vehicle accident in 1976, an October 1996 Report of Medical History, the April 2002 incident report and accompanying medical records showing that the appellant strained her low back muscle after carrying a desk during an Army Reserves drill weekend, a June 2005 VA examination which shows a diagnosis of L4-5 disc extrusion and L5-S1 mild disc protrusion, and statements from Drs. L.V.I. and V.S. relating the appellant's current herniated disc to her military service.     

A complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.  

4.  Review the record and ensure that the above action has been completed.  When the RO is satisfied that the record is complete the appeal should be readjudicated.  If any benefit sought on appeal remains denied, furnish the claimant and her representative with a Supplemental Statement of the Case (SSOC) and allow the claimant an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


